Citation Nr: 1114316	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993. He died on December [redacted], 2003. The Appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The appeal was remanded for additional development in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant has not received important documentation and notice associated with her claim.  It appears that the address she gave to VA in her June 2005 Substantive Appeal was not utilized by VA, except occasionally.  The United States Court of Appeals for Veterans Claims has held that VA may rely on the "last known address" shown of record. Thompson v. Brown, 8 Vet. App. 169, 175 (1995). The burden is on the appellant to keep VA apprised of his whereabouts; if she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]". Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, the Appellant did as she was required, but it was VA who failed to take proper note of the address change.  

A review of the folder shows that a March 2007 Supplemental Statement of the Case, a October 2007 notice of hearing, the December 2010 Supplemental Statement of the Case, and the Board's remand of November 2009 were sent to the deceased Veteran or the Appellant at an outdated address.  A remand is required to 
provide the Appellant the opportunity to have a hearing before a member of the Board as she had requested, and to receive the documents noted above.  To proceed with the adjudication of the Appellant's at this time could result in prejudice to the Appellant, as she has not received recent notice of the RO's reasons and bases associated with her claim, nor has she been presented with an opportunity to submit additional argument and evidence to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should undertake appropriate action to verify the Appellant's current mailing address. The AMC/RO should document in the claims file all requests and responses in this regard. Special care should be taken to ensure that the March 2007 Supplemental Statement of the Case, the December 2010 Supplemental Statement of the Case, and the Board's remand of November 2009 are sent to the Appellant at her correct, current address.

2. Thereafter, schedule a hearing date with a member of the Board for the Appellant after determining the type of hearing she desires.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

